Citation Nr: 1638513	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability (depression).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), prior to March 27, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1977 to September 1977 and from August 1979 to December 1987.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his June 2012 VA-9 form (the formal appeal to the Board), the Veteran requested a hearing before the Board.  In October 2015, he withdrew the request for a hearing. Accordingly, his request for a hearing is no longer pending.  38 C.F.R. § 20.704 (c) (2015). 


FINDINGS OF FACT

1.  The Veteran's psychiatric disability manifests by occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-constant depression, substance abuse, difficulty adapting to stressful circumstances, anger, and suicidal ideation.

2.  Resolving all reasonable doubt in favor of the Veteran, he was unable to obtain or maintain gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's depression have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Increased Rating for Psychiatric Disability 

The Veteran contends that his psychiatric disability warrants a higher rating than that one he is currently assigned.  The Veteran's psychiatric disability is currently evaluated as 50 percent disabling.
Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R.  § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R.  § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  

The Veteran underwent a VA examination in November 2010.  He reported experiencing daily moderate depression, loss of interest in most activities, crying spells, sleep impairment, feelings of worthlessness and guilt, concentration difficulties, and passive suicidal ideation without intent or plan.  The examiner noted appropriate affect, euthymic mood, attention disturbances, sleep impairment one to two panic attacks a week, and suicidal thoughts two to three times over the past as many weeks.  The Veteran denied any hallucinations, and there was no evidence of delusions or inappropriate behavior.  The Veteran related that his symptoms have improved over the past year, but still caused him mild to moderate daily impairment.  The examiner judged the Veteran's symptoms to be moderate, reflecting moderate difficulty in social or occupational functioning, causing reduced reliability and productivity.  

The examiner noted that the Veteran retired in 2004 and that, given the Veteran's medical problems, "physical employment appears extremely problematic if not unlikely."  The examiner also related that, given the Veteran's depressive symptoms and moderate concentration difficulties, "sedentary employment would likely be problematic," but that the Veteran would not be precluded from sedentary work per se.

B.H.S., a VA nurse practitioner who treated the Veteran, submitted a statement on his behalf in April 2013 in which she related that it was her opinion that the Veteran was completely disabled, "100 percent totally and permanently unemployable as a result of his orthopedic and concomitant psychiatric illness."

A review of the Veteran's post-service VA treatment records shows that his symptoms were commensurate with those reported in the VA examinations, with particular emphasis on depression, anxiety, and attention and sleep issues.  VA treatment records show that the Veteran received regular treatment for depression with medication and therapy, and indicated that both therapy and medication helped him.

Statements from the Veteran and his spouse attest that he was constantly depressed, felt hopeless, was angry and argumentative with his family and strangers, was a loner, cried regularly, had problems with his sex life, and did not participate in any activities.     

Based on the record, the Board finds that an evaluation of 70 is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, near-continuous depression, impaired impulse control (anger), and suicidal ideation.  Other symptoms, including anxiety, difficulty concentrating, sleep impairment, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The examination report simply confirms the Veteran's statements regarding the nature and extent of this problem. 

The Board has considered a higher evaluation of 100 percent disabling, but there is no evidence in the Veteran's medical records of any symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  The Veteran does not experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Simply put, the Veteran's symptoms more closely approximate a 70 percent disability evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The Veteran's own statements would provide evidence against this finding.  

Additionally, the Board has considered with the Veteran is entitled to an evaluation in excess of 70 percent on an extraschedular basis.  However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for depression.  Thun v. Peake, 22 Vet. App. 111, 115-16   (2008).   No referral to the AOJ for consideration of an extraschedular rating in excess of 70 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1) (2015).

Accordingly, the Board finds that a 70 percent rating is warranted for depression. However, the Board finds that the preponderance of the evidence is against the assignment of a total schedular rating during any part of the period on appeal.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II. TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

As of March 27, 2013, the Veteran has a total combined schedular rating of 100 percent, thus, TDIU for the period from March 27, 2013, is moot. For the period prior to March 27, 2013, the Veteran meets the schedular criteria for consideration of TDIU. 38 C.F.R. § 4.16(a) (2015). 

The remaining question is whether the Veteran's service-connected disabilities rendered him unemployable for this period.  During this timeframe, the Veteran is service-connected for a psychiatric disability and left and right knee disabilities. The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment (in this case, the Veteran has a total, or 100 percent, rating already).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran last worked in 2004 as a carpenter.  

Social Security Administration (SSA) records show that the Veteran has been was deemed unemployable since August 2001 based on his back condition (which is not service-connected).  

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service-connected disabilities, both physical and psychological.  However, a VA examiner has, on different occasions, described the symptomatology and functional significance of the Veteran's service-connected depression and knees, including their impact on the ability to obtain and maintain gainful employment.  

The November 2010 VA examiner noted that the Veteran retired in 2004 and that, given the Veteran's medical problems, "physical employment appears extremely problematic if not unlikely."  The examiner also related that, given the Veteran's depressive symptoms and moderate concentration difficulties, "sedentary employment would likely be problematic," but that the Veteran would not be precluded from sedentary work per se.

B.H.S., a VA nurse practitioner who treated the Veteran, submitted a statement on his behalf in April 2013 in which she related that it was her opinion that the Veteran was completely disabled, "100 percent totally and permanently unemployable as a result of his orthopedic and concomitant psychiatric illness."

The October 2014 VA orthopedic examiner opined that the Veteran's knee disabilities had an impact on his ability to work, as he was unable to walk more than about two blocks, had very limited use of stairs, and his right knee did not flex due to fusion, so he needed space when sitting to be able to maintain his leg extended.  

The Veteran and his wife have submitted statements relating that he cannot work due to his psychiatric issues, problems with knees, and issues with his back (which is not service-connected).  The Veteran has related that he is not capable of working in a sedentary job, as he has no experience with computers and no skills necessary to obtain and maintain an office-setting job.  The Veteran has also stated that his leg/knee does not bend, which makes it "stick out" and prevents him from sitting in a chair and working in a sedentary position, and that he would have to prop his leg on something in order to sit behind a desk. The Veteran acknowledged that he no longer "needs to" work since he received 100 percent disability from VA, and would like to be retrained by VA so that he could make "big money" to pay his bills.  See March 20, 2015 statement.   

With respect to depression, the 70 percent disability rating alone demonstrates that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his psychiatric disability.  38 C.F.R. § 4.130 (2015).   Moreover, the various medical professionals have noted significant occupational and social impairment due to depression.  The Veteran's tendency to isolate himself, his anger issues and anxiety, and decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to depression, together with the occupational impairments caused by the Veteran's service-connected physical disabilities, prevent the Veteran from obtaining or maintaining substantially gainful employment.

The Veteran's previous work experience appears to exclusively involve manual labor, and specifically working as a carpenter.  The Veteran has been judged by a VA examiner as no longer able to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his depression and knee issues.  According to his service separation form, the Veteran's did not graduate from high school (or equivalent), and presumably grade school was his highest level of education.  There is no indication in the record that the Veteran had the training, education, or experience that would render him able to maintain sedentary office employment, or that he is able to complete such training.  

The Board finds that the Veteran is unable to secure and maintain substantially gainful employment.  The Veteran has a grade school education and no specialized training which would allow him to find a sedentary job which would accommodate both his physical and psychological disabilties.  The Board resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his depression symptoms and bilateral knee disabilties, preclude securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).
 
Accordingly, the Board finds that TDIU is warranted for the period prior to March 27, 2013. Fenderson v. West, 12 Vet. App. 119 (1999).

As the evidence is at least evenly balanced as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected PTSD, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation of 70 percent for depression, but no higher, is granted.

Entitlement to TDIU for the period prior to March 27, 2013,  is granted. 





______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


